[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT                      FILED
                    ________________________          U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            January 17, 2007
                           No. 06-14110                  THOMAS K. KAHN
                       Non-Argument Calendar                 CLERK
                     ________________________

                D. C. Docket No. 05-01307-CV-JTC-1

BRUCE GREGORY THOMPSON,


                                                         Plaintiff-Appellant,

                                versus

MAGISTRATE DONALD HICKS,
DETECTIVE TERRY THOMAS HAAS,
UNIFORM OFFICER M. I. CRIDER,
DETECTIVE ROMAN PEACOCK,
HOMER BISHOP,
DISTRICT ATTORNEY PATRICK H. HEAD, ET AL.,


                                                      Defendants-Appellees.


                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                   _________________________

                          (January 17, 2007)
Before BLACK, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Bruce Gregory Thompson, a state prisoner proceeding pro se, appeals the

district court’s order denying his “Motion to Correct Order” filed in his underlying

42 U.S.C. § 1983 action. After review, we affirm.

                                I. BACKGROUND

      Thompson is currently serving a ten-year state sentence for charges arising

out of a 2002 armed robbery of a Circle K Convenience Store (“Circle K”) and the

kidnaping and false imprisonment of Circle K clerk Thuy Nguyen.

      On May 17, 2005, Thompson filed a complaint under 42 U.S.C. § 1983

seeking money damages against six governmental officers and employees, as well

as Circle K. Thompson’s § 1983 complaint alleged that these defendants conspired

to charge him with armed robbery, false imprisonment, kidnaping, and firearm

possession violations; that he was not indicted by a grand jury; that no evidence

was presented to a magistrate judge or jury; that he was coerced into pleading

guilty in state court; and that the defendants were keeping him in custody despite

knowing that he did not commit the charged offenses. Thompson’s § 1983

complaint thus necessarily implies the invalidity of his state convictions and

sentences. Thompson paid the full civil filing fee of $250, as noted on the district



                                          2
court’s docket on June 14, 2005.

      On June 29, 2005, and before service of process was issued, the district court

dismissed Thompson’s § 1983 complaint pursuant to 28 U.S.C. § 1915A and as

barred under Preiser v. Rodriguez, 411 U.S. 475, 93 S. Ct. 1827 (1973), and Heck

v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994). The district court further

declined to construe Thompson’s § 1983 complaint as a petition for writ of habeas

corpus because he had not exhausted his state court remedies. Following the

dismissal of his complaint, Thompson filed three motions for reconsideration. The

district court denied each motion.

      On May 22, 2006, Thompson filed his fourth motion, entitled a “Motion to

Correct Order,” which is the subject of this appeal (the “Fourth Motion”). His

Fourth Motion alleged that: (1) the date he paid his filing fee was incorrectly

entered on the docket; (2) the original complaint should not have been dismissed

under § 1915A; (3) his third motion should have been considered as a timely

motion for reconsideration; and (4) the magistrate judge’s recommendations should

have been entered on the record.

      In a July 5, 2006 order, the district court denied Thompson’s Fourth Motion.

The district court explained that regardless of the date of the filing fee, it

appropriately screened Thompson’s claim under § 1915A. The district court



                                            3
concluded that Thompson raised “no argument in the instant motion that would

cause [it] to reconsider” its previous order.

       On July 19, 2006, Thompson filed a notice of appeal challenging the district

court’s July 5, 2006 Order.1

                                       II. DISCUSSION

       Reading Thompson’s pleadings liberally, we characterize Thompson’s

Fourth Motion as a Federal Rule of Civil Procedure 60(b) motion for relief from

judgment. See Nisson v. Lundy, 975 F.2d 802, 806-07 (11th Cir. 1992) (stating

that a court may treat a motion as having been filed under Rule 60(b) as long as the

motion states grounds that would be the basis for relief under Rule 60(b)). We

review the denial of a Rule 60(b) motion for abuse of discretion. Burke v. Smith,

252 F.3d 1260, 1263 (11th Cir. 2001).

       A Rule 60(b) motion may provide relief from judgment due to: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence which

could not have been discovered earlier with due diligence; (3) fraud,

misrepresentation, or other misconduct of an adverse party; (4) a void judgment;

       1
         The district court’s first order dismissing Thompson’s § 1983 action was filed on June
29, 2005. The district court then denied Thompson’s three separate motions for reconsideration
in separate orders on October 20, 2005, November 3, 2005, and May 12, 2006, respectively.
Because Thompson’s notice of appeal was not filed until July 19, 2006, we lack jurisdiction to
review these orders. See Burnam v. Amoco Container Co., 738 F.2d 1230, 1231 (11th Cir.
1984) (stating that, as a jurisdictional prerequisite, a notice of appeal must be filed within thirty
days of the entry of the judgment or order being appealed); Fed. R. App. P. 4(a)(1).

                                                  4
(5) a judgment that has been satisfied, released, discharged, reversed, or vacated; or

(6) any other reason justifying relief from the operation of judgment. Fed. R. Civ.

P. 60(b). In order to prevail under Rule 60(b), an appellant “must demonstrate a

justification so compelling that the district court was required to vacate its order.”

Solaroll Shade & Shutter Corp. v. Bio-Energy Sys., Inc., 803 F.2d 1130, 1132

(11th Cir. 1986). Relief under Rule 60(b)(6) “is an extraordinary remedy, but it is

within the district court’s discretion to grant it in order to do justice.” Ritter v.

Smith, 811 F.2d 1398, 1400 (11th Cir. 1987).

       Thompson first argues that he should have prevailed on his Rule 60(b)

motion because a district court may not sua sponte dismiss a § 1983 complaint

after a plaintiff has paid a civil filing fee. Thompson cites Herrick v. Collins, 914
F.2d 228 (11th Cir. 1990), where this Court stated that, under 28 U.S.C. § 1915(d),

“when the district court has granted an in forma pauperis motion and required

payment of a partial filing fee, the court must issue the summons.” 914 F.2d at

230.

       However, § 1915(d) has since been revised pursuant to the Prisoner

Litigation Reform Act of 1995 (the “PLRA”), Pub L. No. 104-134, 110 Stat. 1321,

1321-73 to -74 (Apr. 26, 1996), and is now codified at 28 U.S.C. § 1915(e).

Section 1915(e) applies only to plaintiffs who proceed in forma pauperis.



                                             5
Contrarily, § 1915A does not distinguish between in forma pauperis plaintiffs and

plaintiffs who pay the filing fees. See Carr v. Dvorin, 171 F.3d 115, 116 (2nd Cir.

1999) (“The language of [§ 1915A] does not distinguish between prisoners who

proceed in forma pauperis and prisoners who pay the requisite filing fee.”); Martin

v. Scott, 156 F.3d 578, 580 (5th Cir. 1998) (“The plain language of [§ 1915A],

however, indicates that it applies to any suit by a prisoner against certain

government officials or entities regardless of whether that prisoner is or is not

proceeding [in forma pauperis].”). Under § 1915A, the district court is required to

review a complaint in which a prisoner seeks redress against governmental entities,

employees, or officers and dismiss the complaint if it (1) is frivolous, malicious, or

fails to state a claim upon which relief can be granted or (2) seeks monetary relief

from an immune defendant. Thompson was a prisoner who filed a complaint

against governmental officers and employees and the district court was required to

screen his complaint under § 1915A. Thus, with regard to those defendants, we

conclude that the district court did not abuse its discretion in denying Thompson’s

Fourth Motion.

      Thompson next argues that the district court erred in denying his Fourth

Motion because the merits of his claims were arguable and not frivolous, and

because the district court dismissed his original complaint without reaching the



                                           6
merits. The district court did not consider the merits of Thompson’s § 1983

complaint because it dismissed the complaint after determining that a judgment in

Thompson’s favor would necessarily imply the invalidity of his conviction and that

his action was barred under Heck. See Heck, 512 U.S. at 479, 490, 114 S. Ct. at

2368, 2374 (affirming lower courts’ finding that complaint alleging unlawful

investigation, destruction of evidence, and unlawful voice identification procedure

challenged the legality of petitioner’s conviction and would necessarily imply the

invalidity of the conviction or sentence); Abella v. Rubino, 63 F.3d 1063, 1065

(11th Cir. 1995) (stating that judgment in favor of plaintiff who alleged a

conspiracy to convict him falsely would necessarily imply the invalidity of his

conviction). The district court further determined that Thompson had produced no

evidence that his underlying conviction had been invalidated. Thus, the district

court properly dismissed Thompson’s complaint under Heck and did not abuse its

discretion in denying Thompson’s Fourth Motion.

      Finally, defendant Circle K is not a governmental entity subject to screening

under § 1915A and thus the district court erred in dismissing Circle K under §

1915A. Nonetheless, we may affirm for reasons other than those stated by the

district court. Turlington v. Atlanta Gas Light Co., 135 F.3d 1428, 1433 n.9 (11th

Cir. 1998). We do so here because Thompson so clearly failed to state a claim



                                          7
against Circle K under § 1983. In a § 1983 action, “a plaintiff must show that he or

she was deprived of a federal right by a person acting under color of state law. . . .

A person acts under color of state law when he acts with authority possessed by

virtue of his employment with the state.” Griffin v. City of Opa-Locka, 261 F.3d
1295, 1303 (11th Cir. 2001) (internal citation omitted). Circle K was a private

party, not a state actor. Thus, Thompson’s complaint failed to state a claim against

Circle K, and he was not entitled to Rule 60(b) relief.

      AFFIRMED.




                                           8